DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Regarding provisional application 62/939,183, Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0035, line 2, “process 105” should read “processor 105”
In paragraph 0036, line 1 “computing device 100A” should read “computing device 100”
In paragraph 0047, line 5, “switch 215” should read “switch/media gateway 212”
In paragraph 0054, line 2, “servers 242” should read “web servers 242” 
In paragraph 0055, line 1, “knowledge management server 234” should read “knowledge management server 236”
In paragraph 0063, line 8, “analytic module 250” should read “analytics module 250”
In paragraph 0076, lines 4 and 6, “knowledge management server 234” should read “knowledge management server 236”
In paragraph 0079, last line, “knowledge management server 234” should read “knowledge management server 236”
In paragraph 0101, line 5, “hypthesis’” should read “hypothesis’”
Appropriate correction is required.
Claim Objections
Claims 4, 5 and 9 are objected to because of the following informalities:  
In claim 4, line 1, “comprises location” should be changed to “comprises a location”
In claim 4, line 1 “the task path comprises” should be changed to “the first task path and the new task path each comprise[[s]]” to clarify that each of the respective first and second task paths comprise a location of a single instance of the intent associated with the task in a hierarchy.
In claim 4, line 2, “task in a hierarchy” should be changed to “task in the hierarchy of intents”
In claim 5, line 1, “the task path comprises” should be changed to “the first task path and the new task path each comprise[[s]]” to clarify that each of the respective first and second task paths comprise a sequence of intent names,
In claim 9, line 6, “increasing the confidence of a possible intent” should be changed to “increasing the confidence of a possible intent from the list of available intents” to distinguish from the “list of possible intents” in claim 1, line 5, from which claim 9 depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the confirmed intent" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this limitation is being construed as the intent selected in line 9 based on the re-scored confidences.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vibbert et al., U.S. Patent No. 9,767,794 B2, hereinafter referenced as VIBBERT, in view of Wang et al., U.S. Patent No. 10,402,501, hereinafter referenced as WANG.

Regarding Claim 1, VIBBERT discloses:
A computer-implemented method (Fig. 1, nodes 103, 105, 107, 109 are computers that may perform a method; col. 5, lines 13-17) for executing a dialog turn in a conversation (conversation turns between user and computer system response; col. 9, lines 9-13, col. 13, lines 21-30) by a dialog manager (Fig. 2, dialogue manager 204; col. 6, lines 52-54) comprising: 
receiving by the dialog manager an input associated with a task from a user; (Fig. 7, step 702, user input via text or speech, where dialog manager 204 receives such input; col. 6, lines 44-60; col. 26, lines 41-51)
passing the input from the user (user input is shared with NLU engine 203; col. 6, lines 44-60) to an NLU engine (Fig. 2, NLU engine 203, col. 6, lines 49-51) on a first task path; (a task such as “I want to book a meeting on May first”, which maps to a belief data structure defining a task to be performed; col. 7, lines 10-18)
receiving from the NLU engine a list of possible intents (user input, “I want to book a meeting on May first” is translated to INTENTION = “new meeting”; col. 7, lines 10-18) associated with the task, (NLU engine ranks and reranks a list of possible interpretations of user input and provides such interpretations to task manager 602; col. 25, lines 53-60) [wherein the list of possible intents comprises an associated confidence for each of the possible intents;] (user input, including interpretations of intentions, beliefs, and concepts, are ranked and re-ranked; col. 25, lines 53-60; col. 26, line 64 – col. 27, line 8)
applying context-aware (context sharing module 205 shares context information with, and collected from, NLU engine, ASR engine 202, and dialog manager 204 col. 6, lines 54-60) re-scoring of the confidences from the NLU engine (NLU engine reranks a list of possible interpretations of user input and provides such interpretations to task manager 602; col. 25, lines 53-60) [with weight applied to one or more tasks currently active with the user;] 
selecting an intent based on the re-scored confidences; (Task manager 602 may apply the best ranked interpretation based on the reranked interpretations); col. 25, lines 53-60)
determining a new task path (task manager 620 may allow a dialog application to switch tasks in a hierarchy; col. 24, lines 38-40) in a hierarchy of intents (Fig. 5A, hierarchical task tree structure 500, where each node represents a dialog agent (e.g., a subroutine) that can perform a task mapped to an intent; col. 14, lines 4-7) based on the confirmed intent (user may confirm intent, such as INTENTION:confirmBooking in the conference room booking example above; col. 7, lines 50-53; system may seek user confirmation to reduce ambiguity; col. 13, lines 22-30); 
confirming the selected intent (user may confirm intent, such as INTENTION:confirmBooking in the conference room booking example above; col. 7, lines 50-53; system may seek user confirmation to reduce ambiguity; col. 13, lines 22-30) and associated slots (Task manager 602 may add, remove, or modify intent slots using the best semantic interpretation of a user command for a particular task; col. 26, lines 3-19; system may seek user confirmation to reduce ambiguity; col. 13, lines 22-30); and 
selecting a response flow for the new task path in the hierarchy of intents and executing the response flow. (Figs. 5A and 5B, Dialog agents may use task specifications 312, 314, and 316 to traverse a tree, e.g., a hierarchy of intents, to perform the flow of steps specified by the tree in response to a user intent; col. 9, lines 49-65, col. 15, lines 29-43)

However, VIBBERT fails to explicitly teach:
wherein the list of possible intents comprises an associated confidence for each of the possible intents;
with weight applied to one or more tasks currently active with the user;
In an analogous art, WANG pertains to a virtual personal assistant that is capable of receiving verbal input from a user and providing conversational responses.  (col. 1, lines 16-20).  Confidence values can be calculated for the machine translation of input speech or text.  (col. 1, lines 40-44).  A natural language recognition system is used to interact with the user.  (col. 12, lines 6-13).  In Fig. 10, an interpreter 1016 may include a natural language understanding (NLU) system for processing user input and determining the user’s intent. (col. 28, line 64 – col. 29, line 19, col. 29, lines 36-38).  WANG explicitly teaches:
receiving from the NLU engine a list of possible intents associated with the task, (interpreter 1016, which includes an NLU system, provides user intent information to a reasoner 1018; Fig. 10; col. 30, lines 6-17) wherein the list of possible intents comprises an associated confidence for each of the possible intents (reasoner 1018 may determine a statistical measure of confidence for the intent; col. 30, lines 33-40; reasoner 1018 computes a statistical confidence to determine the type of output associated with possible intents; col. 30, line 65 – col. 31, line 10; a hybrid parser may also determine which output has the best confidence value; col. 30, lines 2-5); 
applying context-aware re-scoring of the confidences from the NLU engine (reasoner 1018 may re-score intents and statistical confidences in view of the person’s current context; col. 30, lines 53 – col. 31, line 10) with weight applied to one or more tasks currently active with the user (reasoner 1018 determines the “likely appropriate response to the person’s intent, given the results of any workflows that have been executed”, in other words, reasoner 1018 considers and weighs the currently active task to determine user intent and the likely appropriate next step/task in the flow; col. 31, lines 1-9); 
selecting an intent based on the re-scored confidences (reasoner 1018 determines the likely appropriate response to the person’s intent with a high degree of statistical confidence, where the interpreter 1016 performed a first confidence analysis and the reasoner 1018 performed a second confidence analysis; col. 31, lines 1-9);

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of WANG to VIBBERT, specifically the teachings of calculating statistical confidences and giving weight to context and the current active task when interpreting user intent, to modify the system disclosed in VIBBERT to better interpret user intent to perform tasks, e.g., to analyze user input and perform task flows, such as booking a conference room.  One of skill in the art would have been motivated to apply the teachings of WANG to VIBBERT in order to make the machine translation of user input “more robust by applying confidence and/or criticality levels at various stages of the input processing” to indicate a level of importance in the correctness of the understanding of user input, which could be used to improve the ranking and reranking of interpretations as discussed above in VIBBERT.  (WANG, col. 9, lines 46-58).  One of ordinary skill may further be motivated to utilize the teachings of WANG where non-verbal or non-text context, such as body movements or visual information, may be used to further improve the interpretation of user intents.  (WANG, col. 28, lines 15-36).

Regarding Claim 2, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 1.  VIBBERT further discloses:
wherein the input comprises one of: typed text or a transcription from automatic speech recognition. (Fig. 7, step 702; user input may be via text or speech input processed by an automatic speech recognition (ASR) engine; col. 26, lines 41-46)

Regarding Claim 3, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 1.  VIBBERT further discloses:
wherein the list of possible intents comprises one or more slot values for each of the possible intents. (Task manager 602 may add, remove, or modify intent slots using the best semantic interpretation of a user command for a particular task; col. 26, lines 3-19; INTENTION= “new_meeting” is associated with value DATE= “2012/05/01” for the task of scheduling a meeting on May first; col. 7, lines 10-18)

Regarding Claim 4, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 1.  VIBBERT further discloses:
wherein the task path comprises location of a single instance of the intent associated with the task in a hierarchy. (Fig. 5A, task tree 500 for a conference room reservation and scheduling task; col. 14, lines 4-7; GetQuery dialog agency 514 receives the day/time for the meeting and the location of the desired conference room; col. 14, lines 42-48; DiscussResults 516 may include a flow for further interacting with the user to confirm intent about booking a meeting; col. 15, lines 1-16)

Regarding Claim 5, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 4.  VIBBERT further discloses:
wherein the task path comprises a sequence of intent names, beginning with a root of the hierarchy. (Fig. 5A, task tree 500 for a conference room reservation and scheduling task, where root RoomLine 502 manages the different dialog agencies 510, 514, and 504; col. 14, lines 4-7; the tree shows sequences of dialog agencies and tasks, e.g., intent names, that can be performed – such as RoomLine 502 to start the task for being a conference room, using GetQuery514 to determine a conference date/time 530 and location 532; col. 14, lines 42-48; properties 534 determines if the conference room has items such as a network connection 540, projector 542, or whiteboard 544; col. 14, lines 48-53)

Regarding Claim 6, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 4.  VIBBERT further discloses:
wherein the intent associated with the task appears in multiple places in the hierarchy. (Fig. 5A, Suspend node 504 and Resume node 506; when dialog engine receives a request to suspend or resume a dialog task, the task tree 500 may be modified to change the placement of nodes 504 or 506 within the tree so that they may be present in a different path in the tree, therefore placing nodes 504 and 506 in multiple places in the tree hierarchy; col. 15, lines 20-28)

Regarding Claim 7, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 1.  VIBBERT further discloses:
wherein the determining a new task path comprises at least one of: 
continuing on the first task path; (e.g., Fig. 5A, traversing from RoomLine 502 to GetQuery 514 to DateTime 530; col. 14, lines 40-45)
activating a child task path of the first task path; (e.g., Fig. 5A, traversing from root node RoomLine 502 to child node GetQuery 514 to sub-child node DateTime 530; col. 14, lines 40-45)
re-opening a closed task path; (Fig. 5A, Suspend node 504 and Resume node 506; col. 15, lines 20-22; suspend or close a path using node 504 and resume using node 506 to re-open the suspended path; col. 16, lines 20-31; further described with respect to general suspend node 404 and resume node 406; col. 13, lines 31-51)
switching to a new task from the first task path; (Task selector 620 can switch to a new task while a current task is currently running; col. 24, lines 39-46)
switching to a task path on-hold; and (Task selector 620 can work with task execution engine 610 to suspend, e.g., put on-hold, and later resume a task; col. 24, lines 39-46)
disambiguating between different task paths associated with a same task. (user feedback may be used to disambiguate between tasks and options; col. 7, lines 3-6; system may seek user confirmation to reduce ambiguity; col. 13, lines 22-30; dialog engine may use logic to resolve any conflicts generated by multiple references to the same concept, e.g., an intent in a task path; col. 18, line 53 – col. 19, line 11)

Regarding Claim 8, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 1.  VIBBERT further discloses:
wherein the confirming is performed by one of: the user (user may confirm intent, such as INTENTION:confirmBooking in the conference room booking example above; col. 7, lines 50-53; system may seek user confirmation to reduce ambiguity; col. 13, lines 22-30) or automatically by the dialog manager. (Task manager 602 may perform and confirm tasks automatically based on state of the dialog, application specific intent evaluation, and intent slots; col. 21, lines 6-12; task manager 602 can analyze context to confirm and automatically form tasks; col. 21, lines 39-42; task selector 620 may run on dialog engines 630, 632, and 634; col. 24, lines 47-49; various modules may be combined, e.g., dialog engine 630 with task manager 602, as the structure of software routines is merely a design choice as would be understood by one of skill in the art; col. 33, lines 33-46)

Regarding Claim 9, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 1.  VIBBERT further discloses:
wherein the re-scoring further comprises the steps of: (NLU engine ranks and reranks a list of possible interpretations of user input and provides such interpretations to task manager 602; col. 25, lines 53-60; context sharing module 205 shares context information with, and collected from, NLU engine, ASR engine 202, and dialog manager 204, so all such context information is available to NLU engine when ranking and reranking col. 6, lines 54-60)
configuring the NLU engine with a list of all available intents (dialog engine, which includes the natural language engine, may be configured to control any dialog agents, e.g., any available subroutines for intents, in task tree 402, which is a generalized task tree structure; col. 13, lines 63-65), [wherein the NLU engine is incognizant of conversation context;] (context sharing by context sharing module 205 is optional; col. 6, lines 54-60)
storing session information by the dialog manager comprising: (dialog engine 550 may store and track the dialog in a dialog stack 560, which is a data structure that captures the temporal and hierarchical structure of the current dialog; col. 15, lines 36-64)
the first task path; (the first task path, beginning with root node 502 in Fig. 5A, is the first item on dialog stack 560; col. 15, lines 44-48)
a list of one or more recently completed task paths; and (task monitor 512 may monitor the status of a task, e.g., active, suspended, or finished; col. 22, lines 52-55; task execution engine 610 monitors the state of each task so that resumed tasks can be pushed onto the dialog stack; col. 22, lines 19-33)
a list of one or more on-hold task paths; and (task monitor 512 may monitor the status of a task, e.g., active, suspended, or finished; col. 22, lines 52-55; task execution engine 610 monitors the state of each task so that resumed tasks can be pushed onto the dialog stack; col. 22, lines 19-33)
[increasing the confidence of a possible intent wherein the possible intent matches one or more of the criteria:] 
associated with the task in the hierarchy, (see Fig. 5A for hierarchy of tasks)
matches the task associated with a recently completed task, and (task execution engine 610 monitors the state of each task so that resumed tasks can be pushed onto the dialog stack; col. 22, lines 19-33)
matches the task associated with an on-hold task. and (task execution engine 610 monitors the state of each task so that resumed tasks can be pushed onto the dialog stack; col. 22, lines 19-33)

	However, VIBBERT fails to explicitly disclose:
wherein the NLU engine is incognizant of conversation context; and
increasing the confidence of a possible intent wherein the possible intent matches one or more of the criteria: 

	However, WANG explicitly teaches:
wherein the re-scoring further comprises the steps of: (reasoner 1018 may re-score intents and statistical confidences in view of the person’s current context; col. 30, lines 53 – col. 31, line 10)
configuring the NLU engine with a list of all available intents, wherein the NLU engine is incognizant of conversation context; (natural language processing components may be external and accessible over a network; col. 74, lines 32-63; external modules may be 3rd party applications; col. 67, lines 14-18; a person of ordinary skill would understand that an option to reduce transmission payloads and times and to protect proprietary and confidential information would be to only transmit specific language for natural language understanding to an external or 3rd party module, so such external or 3rd party module would be incognizant of any conversation context)
increasing the confidence of a possible intent wherein the possible intent matches one or more of the criteria: (reasoner 1018 determines the “likely appropriate response to the person’s intent, given the results of any workflows that have been executed”, in other words, reasoner 1018 considers and weighs the current task flow, which may be in process, recently completed, or on-hold, to determine user intent and the likely appropriate next step/task in the flow; col. 31, lines 1-9)
associated with the task in the hierarchy, (e.g., if the current task flow for an intent is to “buy product”, the confidence of a possible intent to buy an alternative product could be increased; col. 31, lines 1-9)
matches the task associated with a recently completed task, (e.g., if the recently completed task flow for an intent is to “buy product”, the confidence of a possible intent to subsequently buy the same or similar product could be increased; col. 31, lines 1-9)
matches the task associated with an on-hold task. (e.g., if a task flow for an intent is to “buy product” was put on-hold, the confidence of a possible intent to buy the product could be increased; col. 31, lines 1-9)

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of WANG to VIBBERT, specifically the teachings of calculating statistical confidences and re-scoring confidences based on task flow state and status, to modify the system in VIBBERT to better interpret user intent to perform tasks, e.g., to analyze user input and perform task flows, such as booking a conference room.  One of skill in the art would have been motivated to apply the teachings of WANG to VIBBERT in order to make the machine translation of user input “more robust by applying confidence and/or criticality levels at various stages of the input processing” to indicate a level of importance in the correctness of the understanding of user input, which could be used to improve the ranking and reranking of interpretations as discussed above in VIBBERT.  (WANG, col. 9, lines 46-58).  One of ordinary skill may further be motivated to utilize the teachings of WANG where non-verbal or non-text context, such as body movements or visual information, may be used to further improve the interpretation of user intents.  (WANG, col. 28, lines 15-36).

Regarding Claim 11, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 1.  VIBBERT further discloses:
wherein the determining of the new task path further comprises the steps of: (Fig. 5A, task paths follow a tree structure; col. 14, lines 4-7)
[filtering the list of possible intents to include results above a threshold wherein the results have different intents;]
confirm the results with the user; (user may confirm intent, such as INTENTION:confirmBooking in the conference room booking example above to confirm a specific task flow; col. 7, lines 50-53; system may seek user confirmation to reduce ambiguity, which may be to confirm a specific task flow; col. 13, lines 22-30)
determine a simplest distinct task path to each result; and (Fig. 5A, task paths follow a uni-directional tree path to each result; col. 14, lines 4-7)
present the simplest distinct task path to the user for selection. (user may confirm intent, such as INTENTION:confirmBooking in the conference room booking example above to confirm a specific task flow; col. 7, lines 50-53; system may seek user confirmation to reduce ambiguity, which may be to confirm a specific task flow; col. 13, lines 22-30)

	However, VIBBERT fails to explicitly disclose:
filtering the list of possible intents to include results above a threshold wherein the results have different intents;

However, WANG further explicitly discloses:
filtering the list of possible intents to include results above a threshold wherein the results have different intents, (natural language processing system may compare confidences for intents to a threshold, and require user confirmation if the confidence value for an intent is below such threshold, in order to confirm the correct intent; WANG, col. 73, lines 16-21)

Therefore, it would have been obvious to one of skill in the art before the effective filing date of the present application to apply the teachings of WANG to VIBBERT, specifically the teachings of using confidence thresholds and requiring user confirmation for results under the thresholds, to modify the system in VIBBERT to better interpret user intent to perform tasks, e.g., to analyze user input and perform task flows, such as booking a conference room.  One of skill in the art would have been motivated to apply the teachings of WANG to VIBBERT in order to make the machine translation of user input “more robust by applying confidence and/or criticality levels at various stages of the input processing” to indicate a level of importance in the correctness of the understanding of user input, which could be used to improve the ranking and reranking of interpretations as discussed above in VIBBERT.  (WANG, col. 9, lines 46-58).  One of ordinary skill may further be motivated to utilize the teachings of WANG where non-verbal or non-text context, such as body movements or visual information, may be used to further improve the interpretation of user intents.  (WANG, col. 28, lines 15-36).

Regarding Claim 12, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 11.  VIBBERT further discloses:
wherein the response flow comprises a modular construct further comprising a directed graph where each node in the directed graph performs an action. (Fig. 5A, hierarchical task tree structure 500, which is a form of a directed graph (e.g., a set of nodes and edges where traversal is in a single direction), where each node represents a dialog agent (e.g., a subroutine) that can perform a task, or action, along a task flow path; col. 14, lines 4-7)

Regarding Claim 13, VIBBERT in view of WANG  discloses the computer-implemented method according to Claim 12.  VIBBERT further discloses:
wherein the action comprises a selection of which node to visit next. (Fig. 5A, hierarchical task tree structure 500, which is a form of a directed graph (e.g., a set of nodes and edges where traversal is in a single direction), where each node represents a dialog agent (e.g., a subroutine) that can perform a task, or action, along a task flow path; col. 14, lines 4-7; for example, after GetQuery 516, the next node to visit may be DateTime 530, Location 532, or Properties 534)

Regarding Claim 14, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 12.  VIBBERT further discloses:
wherein the response flow comprises a default node, wherein the default node comprises paths to other nodes in the directed graph. (Fig. 5A, hierarchical task tree structure 500, which is a form of a directed graph (e.g., a set of nodes and edges where traversal is in a single direction), where node 502 is the default, or root, node; col. 14, lines 4-7; task paths may also have default tasks, or nodes, that may be overridden; col. 9, lines 6-8 and col. 24, lines 29-37)

Regarding Claim 15, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 14.  VIBBERT further discloses:
wherein the response flow selection further comprises the steps of: (Figs. 5A and 5B, Dialog agents may use task specifications 312, 314, and 316 to traverse a tree, e.g., a hierarchy of intents, to perform the flow of steps specified by the tree in response to a user intent; col. 9, lines 49-65, col. 15, lines 29-43)
executing a node and obtaining a result associated with the node; (Fig. 5A, e.g., executing node GetQuery 514 executes sub-functions 530, 532, and 534 to obtain results about a day and time for booking a conference room, and properties of said room; col. 14, lines 40-48)
determining whether the node comprises a path sharing a name with the result, (each task may have a “name” or a “class” identifier, where multiple tasks may use the same task tree structure; col. 25, lines 19-30; naming the nodes in a tree is merely a design choice and naming convention) wherein the name is determined to not be shared; (task manager 302 may perform error handling to prevent execution of tasks which could result in a crash or runtime error, such as a task returning an unexpected value; col. 10, lines 37-51; a person of ordinary skill in the art would understand that a potential runtime error is a file not found, which may be, for example, if the tree is modified at runtime and the node to be executed is not found; col. 31, lines 51-57)
determining whether the default node comprises a path sharing a name with the result, (each task may have a “name” or a “class” identifier, where multiple tasks may use the same task tree structure; col. 25, lines 19-30; naming the nodes in a tree is merely a design choice and naming convention; Fig. 5A, default node 502 is RoomLine, and potential paths are Login, GetQuery, GetResults, and Suspend, which may correspond to a name using results of invoking RoomLine 502) wherein the name is determined to not be shared; and (task manager 302 may perform error handling to prevent execution of tasks which could result in a crash or runtime error, such as a task returning an unexpected value; col. 10, lines 37-51; a person of ordinary skill in the art would understand that a potential runtime error is a file not found, which may be, for example, if the tree is modified at runtime and the node to be executed is not found; col. 31, lines 51-57)
exiting the response flow, (Task manager 602 may exit a response flow; col. 21, lines 55-64) wherein the result of the node comprises the selected response flow. (Fig. 5A, default node 502 is RoomLine, and potential paths are Login, GetQuery, GetResults, and Suspend, which may correspond to a name using results of invoking RoomLine 502)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over VIBBERT, in view of WANG, and further in view of Kwon et al., U.S. Patent Application Publication 2014/0136212 A1, hereinafter referenced as KWON.

Regarding Claim 10, VIBBERT in view of WANG discloses the computer-implemented method according to Claim 1.  VIBBERT further discloses:
wherein the determining of the new task path further comprises the steps of: (Fig. 5A, task paths follow a tree structure; col. 14, lines 4-7)
[filtering the list of possible intents to include results above a threshold, wherein the results use the same intent but different task paths;] 
automatically determine a simplest distinct task path to each result; (Fig. 5A, task paths follow a uni-directional tree path to each result; col. 14, lines 4-7)
present the simplest distinct task path to the user for selection; and (user may confirm intent, such as INTENTION:confirmBooking in the conference room booking example above to confirm a specific task flow; col. 7, lines 50-53; system may seek user confirmation to reduce ambiguity, which may be to confirm a specific task flow; col. 13, lines 22-30)
set the simplest distinct task path as the new task path. (Fig. 5A, task paths follow a uni-directional tree path to each result; col. 14, lines 4-7)

WANG further explicitly discloses:
filtering the list of possible intents to include results above a threshold, (natural language processing system may compare confidences for intents to a threshold, and require user confirmation if the confidence value for an intent is below such threshold; WANG, col. 73, lines 16-21)

However, VIBBERT in view of WANG fails to explicitly teach:
wherein the results use the same intent but different task paths; 

	In a related field of endeavor, KWON discloses a dialog system using a hierarchical dialog knowledge database to perform tasks and sub-tasks.  (KWON, para. 0007-0009).  Task flows are in graphs. (para. 0050).  One of ordinary skill in the art would understand a graph to be a collection of nodes and edges and that a tree is a specific type of graph.  KWON explicitly teaches:
wherein the results use the same intent but different task paths; (Fig. 4, the result (e.g., closing the transaction), may use the same intent (isDAType(“user”, “bye”) from different nodes to take different task paths; para. 0070)
automatically determine a simplest distinct task path to each result; (determine the path using the smallest average dialog turn number for completing the task and subtask; para. 0060)
present the simplest distinct task path to the user for selection; and (ask user to confirm accurate information so that the smallest average dialog turn number may be employed; alternatively select a short dialog turn based on the level of the user; para. 0060)
set the simplest distinct task path as the new task path. (set the path using the smallest average dialog turn number for completing the task and subtask; para. 0060)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use the teachings of KWON, specifically the teachings about using a hierarchical graph task flow structure and using the smallest average dialog turn number for completing a task, to the combination of VIBBERT and WANG as disclosed above with respect to Claim 1, so that the resulting combination would have the flexibility of a graph task flow structure while minimizing the number of tasks and sub-tasks (e.g., dialog turns) to process to achieve a result.  One of ordinary skill would be motivated to make such a combination because an advantage of the KWON structure and system is that the hierarchical domain structure allows a spoken dialog in one domain system to be reused or mapped to a different domain system, decreasing the difficulty of dialog service and design and making expansion to new domains easy.  (KWON, para. 0036)  For example, the “purchase” task domain could be re-used in various different domains, such as purchasing a tour package or purchasing other types of products.  (KWON, para. 0076)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200380973 A1 (Novitechenko et al.) discloses systems and processes for providing personalized suggestions indicating that a task may be performed using a digital assistant of an electronic device are provided. A task may be performed by a digital assistant of the electronic device in response to a natural-language expression.
US 20200251091 A1 (Zhao) discloses a system and method of creating the natural language understanding component of a speech/text dialog system. The method involves a first step of defining user intent in the form of an intent flow graph. Next, (context, intent) pairs are created from each of the plurality of intent flow graphs and stored in a training database. A paraphrase task is then generated from each (context, intent) pair and also stored in the training database.
US 20210065017 A1 (Ramnani et al.) discloses organizing the task flow of a virtual agent in a way that is controlled by a set of rules and set of conditional probability distributions. The system and method may include executing the task; running a probabilistic graphical model on the plurality of tasks to determine a second task based on the first task; suggesting to the user the second task; and updating the probabilistic graphical model after a threshold number of runs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.C.L./Examiner, Art Unit 4163 

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628